UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6048



In Re: MYRON A. MCCALL,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CR-97-53-F)


Submitted:   March 20, 2002                  Decided:   April 2, 2002


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Myron A. McCall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Myron A. McCall has filed a petition for a writ of mandamus

seeking an order from this court directing the Federal Bureau of

Prisons to designate Allendale Correctional Institution for service

of his federal sentence, thereby effectively making his federal

sentence run concurrently with his state sentence. Mandamus relief

is available only when the petitioner has a clear right to the

relief sought.   In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988).    Further, mandamus is a drastic remedy and

should only be used in extraordinary situations.    Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976).   Mandamus relief is

only available when there are no other means by which the relief

sought could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir.

1987), and may not be used as a substitute for appeal.       In re

Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).     The

party seeking mandamus relief carries the heavy burden of showing

that he has no other adequate means to attain the relief he desires

and that his entitlement to such relief is clear and indisputable.

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     McCall has failed to show that he has a clear right to the

relief sought.   See 18 U.S.C. § 3621(b) (1994) (granting Bureau of

Prisons plenary power to designate place of confinement). Moreover,

McCall may raise his claims by way of a petition under 28 U.S.C. §

2241 (1994).     Accordingly, we deny his petition for a writ of


                                 2
mandamus.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                3